NUMBER 13-10-00582-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JOEL CASTELLANOS,                                                           Appellant,

                                           v.

IRMA ALDAPE RODRIGUEZ,                                                       Appellee.


                 On appeal from County Court at Law No. 1
                       of Cameron County, Texas.


                         MEMORANDUM OPINION
                   Before Justices Rodriguez, Garza, and Vela
                       Memorandum Opinion Per Curiam

      This case is before the Court on a joint motion to set aside the court’s judgment

without reference to the merits and to remand to the trial court to enter an agreed

dismissal. The parties have reached an agreement with regard to the disposition of the

matters currently on appeal. Pursuant to agreement, the parties request this Court to set

aside, without regard to the merits, the trial court=s judgment and remand this case for
entry of an agreed order of dismissal (costs taxed to the party incurring them) in

accordance with the agreement of the parties.

      The joint motion to set aside the trial court’s judgment and remand is GRANTED.

Accordingly, we set aside the trial court=s judgment without regard to the merits, and

REMAND this case to the trial court for entry of an agreed order of dismissal (costs taxed

to the party incurring them) in accordance with the parties= agreement. See TEX. R. APP.

P. 42.1(a)(2)(B). In accordance with the agreement of the parties, costs are taxed

against the party incurring same. See TEX. R. APP. P. 42.1(d). Any pending motions

are dismissed as moot.

      The parties also request immediate issuance of our mandate. See TEX. R. APP.

P.18.1(c). The motion is GRANTED. We direct the Clerk of the Court to issue the

mandate immediately.



                                                              PER CURIAM

Delivered and filed the
13th day of January, 2011.




                                            2